DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are currently pending, of which claims 5-14 have been withdrawn and claims 1-4 have been examined in this application. This communication is the first action on the merits (FAOM).

Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 4/26/2022 is acknowledged.
Claims 5-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV and Group I, Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2022.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all of part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 1 and 3, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
The Examiner has therefore chosen to interpret the phrase “and the like” as any type of load within the vehicle or attached to the vehicle.
Since claim 2 depends upon claim 1 and claim 4 depends on claim 3 which depends on claim 1, claims 2 and 4 are also rejected under 35 U.S.C. 112(b) for being indefinite for the phrase “and the like”.

With respect to claim 2, the term “appropriate” is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “appropriate” is in regards to “organizing a vehicle group based on the information” and is therefore rendered indefinite.
The Examiner has therefore chosen to interpret the phrase “appropriate” in regards to “organizing a vehicle group based on the information” as when a vehicle with a parameter value inherent to the vehicle does fall within a predetermined range.
Since claims 3 and 4 depend upon claim 2, claims 3 and 4 are also rejected under 35 U.S.C. 112(b) for being indefinite for the term “appropriate”.

With respect to claim 4, the term “inappropriate” is a relative term which renders the claim indefinite. The term “inappropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “inappropriate” is in regards to “making a notice” and is therefore rendered indefinite.
The Examiner has therefore chosen to interpret the phrase “inappropriate” in regards to “making a notice” as when a vehicle with a parameter value inherent to the vehicle does not fall within a predetermined range.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US 20140316671 A1, cited in the IDS filed on 6/5/2020).

With respect to claim 1, Okamoto discloses a transport service method, comprising: 
organizing a vehicle group (Okamoto ¶ 10, “the platoon travel system organizes plural vehicles into platoon vehicles”) of a plurality of self-driving (Okamoto ¶ 42, “the platoon travel system may accelerate the decel-target vehicles to return the speed of those vehicles to the pre-deceleration speed”) in which a parameter value inherent to vehicles (Okamoto ¶ 43, “body size of the vehicles”) falls within a predetermined range (Okamoto ¶ 43, “predetermined body size range”); and 
controlling cooperative travel of the self-driving vehicles in the vehicle group (Okamoto ¶ 10, “performing a platoon travel of the platoon vehicles”) to perform transport service of baggage, persons (Okamoto ¶ 45, “passenger vehicle”), animals, and the like.

With respect to claim 2, Okamoto further discloses the transport service method of claim 1, further comprising: 
obtaining information (Okamoto ¶ 76, “the vehicle information of the self-vehicle”; Fig. 5A “sending out join-in intention/joining vehicle info” S10)of the self-driving vehicles; (Okamoto ¶ 42, “the platoon travel system may accelerate the decel-target vehicles to return the speed of those vehicles to the pre-deceleration speed”) at acceptance of reservation performed prior to performing the transport service (Okamoto ¶ 66, “the pre-join-in process… is the information processed in the flowcharts in FIG. 5”); and 
organizing an appropriate vehicle group based on the information (Okamoto ¶ 286, “since the ECU 10 in each of the platoon vehicles… acquires the joining vehicle information from the ECU 10 of the joining vehicle, the ECU 10 can detect the join position 200 in the platoon”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in further view of Switkes et al. (US 20130041576 A1, hereinafter “Switkes”).

With respect to claim 3, Okamoto further discloses the transport service method of claim 2, wherein: 
a ratio of a maximum value to a minimum value of the parameter value of each of the self-driving vehicles in the same vehicle group (Okamoto ¶ 43, “the vehicles having a predetermined… range (i.e., in the first range) belong to the first vehicle group” and Okamoto ¶ 43, “therefore, the vehicles in the first vehicle group have substantially the same body size”).
Okamoto does not disclose the parameter value comprises a gross weight or overtaking acceleration when loaded with the baggage, the persons, the animals, and the like.
However, Switkes, in the same field of invention teaches the parameter value comprises a gross weight (Switkes ¶ 50, “determined by vehicle weight/load”) or overtaking acceleration when loaded with the baggage, the persons, the animals, and the like (Switkes ¶ 60, “the system can estimate the mass of the vehicle to take into account changes in load from cargo”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Switkes into the invention of Okamoto because one of ordinary skill in the art would be motivated to allow for vehicles in the same vehicle group to have substantially the same body size (see at least Okamoto ¶ 43) or organize the vehicles in an order that ensures safety (see at least Switkes ¶ 50).
Okamoto does not disclose (a ratio of a maximum value to a minimum value of the parameter value of each of the self-driving vehicles in the same vehicle group) is set to 1000 or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a ratio of a maximum value to a minimum value of the parameter value of each of the self-driving vehicles in the same vehicle group… set to 1000 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.

With respect to claim 4, Okamoto further discloses the transport service method of claim 3, further comprising: 
determining in-group adaptability of the vehicle before merging of a predetermined self-driving vehicle with the vehicle group (Okamoto ¶ 86, “the join-in processor 14 determines, based on whether the join-in permission information or the join-in prohibition information has been received from the nearby vehicles, whether the join-in to the platoon is permitted or the join-in to the platoon is prohibited”) or at cooperative drive of the self-driving vehicle; and 
making a notice when it is determined that the self-driving vehicle is inappropriate (Okamoto ¶ 82, “in Step S28, the join-in prohibition information which shows a prohibition of join-in to the platoon is sent to the vehicle which has sent out the join-in vehicle information”).

Conclusion
	The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
	Tulpule et al. (US 20190130765 A1) teaches methods, systems and apparatuses for inter-vehicle communication, fusion of sensor information, and information sharing resulting from inter-vehicle communication are disclosed along with control of one or more vehicles in response to information from one or more other vehicles.
Luckevich et al. (US 20190025857 A1) teaches systems and methods for coordinating and controlling vehicles, for example heavy trucks, to follow closely behind each other, or linking to form a platoon. 
Smartt et al. (US 20180211546 A1) teaches systems and methods for coordinating and controlling vehicles, for example heavy trucks, to follow closely behind each other, or linking to form a platoon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.L./Examiner, Art Unit 3669          

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669